DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figures 4-5 include the reference character “33” which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 4, reference character “26” has been used to designate both a stop on the ring (20) and another distinct/ separate/ independent portion of the ring (20). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the single row bearing in claim 12, the deep groove single row bearing in claim 13, and the sealed deep groove single row bearing” in claim 17, all must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In page 6, line 5-6, the phrase “bell bearing 40” should read “ball bearing 40”.

Claim Objections

Claims 3, 8-10, 14-15, and 20 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 18, the limitation “the base” should read “the annular base”.
In claim 3, line 2, the limitation “the base” should read “the annular base”.
In claim 8, line 1-2, the limitation “the ball bearing first race” should read “the first race of the ball bearing”.
In claim 9, line 1-2, the limitation “the ball bearing first race” should read “the first race of the ball bearing”.
In claim 10, line 9-10, the limitation “the pivot arm pivot axis (C-C)” should read “a pivot arm pivot axis (C-C)”.
In claim 10, line 19, the limitation “the base” should read “the annular base”.
In claim 14, line 2-3, the limitation “and friction element” should read “and a friction element”.
In claim 15, line 3, the limitation “and base” should read “and the base”.
In claim 20, line 1-2, the limitation “as in claim 15 further comprising” should read “as in claim 15, further comprising”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “the ball bearing first race is an outer race” (in lines 1-2); where, claim 9 depends from parent claim 1, which recites “the ring fixed to the first race; the annular base fixed to the second race” (in lines 15-16). However, based on the description in pages 6-8 of applicant’s specification, the outer race (42) of the ball bearing (40) is press fitted/ stacked to the cylindrical portion (12) of the annual base (10) and the inner race (41) of the ball bearing (40) is press fitted/ stacked to the cylindrical portion (25) of the ring (20). In fact, the specification and the drawings only disclose/ illustrate, the inner race (41) of the ball bearing (40) being fixed to the cylindrical portion (25) of the ring (20). Therefore, claim 9 limitations contradicts and lacks written description support in the specification (especially when said limitations are viewed in combination with all intervening claim limitations in parent claim 1). That is, the first race being the outer race of said ball bearing; wherein, the first race of the ball bearing is fixed to the ring.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1-14 of U.S. Patent No. 11,333,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

In regards to claim 1 of the instant application, claim 1 of the U.S. Patent 11,333,223 B2 disclose, an orbital tensioner comprising: an annular base (“an annular base”); a ring journalled to the annular base on a ball bearing and having a ring axis of rotation (“a ring journalled to the annular base on a ball bearing, said ring having a cylindrical portion and a ring axis of rotation”); a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation (“a first pulley journalled to the ring, a first pulley axis of rotation offset from the ring axis of rotation”); a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation (“a pivot arm pivotally mounted to the ring, a pivot arm pivot axis offset from the ring axis of rotation”); a second pulley journalled to the pivot arm (“a second pulley journalled to the pivot arm”); a torsion spring biasing the pivot arm in a first direction (“a torsion spring biasing the pivot arm in a first direction”); the ball bearing having a first race and a second race (“the ball bearing having…an inner race and an outer race”); the ring being fixed to the first race (“the cylindrical portion of the ring has an outer diameter smaller than the inner diameter of the ball bearing so as to be fixed to the inner race”); the annular base being fixed to the second race (“the annular base has an inner diameter larger than the outer diameter of the ball bearing so as to fixed to the outer race”); and a damping mechanism frictionally disposed between the ring and the annular base (“a damping mechanism frictionally disposed between the ring and the annular base”).

In regards to claims 2-3 of the instant application, claims 2 and 3 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing being staked to the ring (“the ball bearing is staked to the ring” in claim 2), while the ball bearing being staked to the annular base (“the ball bearing is staked to the annular base” in claim 3).

In regards to claims 4 and 7 of the instant application, claims 4 and 5 of the U.S. Patent 11,333,223 B2 disclose, the damping mechanism comprising a friction member and a spring (“the damping mechanism comprises a friction member and a spring” in claim 4); wherein the spring is formed by a wave spring (“the spring comprises a wave spring” in claim 5).

In regards to claim 4 of the instant application, claim 2 of the U.S. Patent 11,333,223 B2 disclose,

In regards to claim 5 of the instant application, claim 6 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing being a double row bearing (“the ball bearing comprises a double row bearing”).

In regards to claim 6 of the instant application, claim 7 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing binge a sealed bearing (“the ball bearing is a sealed bearing”).

In regards to claim 8 of the instant application, claim 1 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing first race being an inner race (“the ball bearing having…an inner race and an outer race; wherein the cylindrical portion of the ring…fixed to the inner race”).

In regards to claim 1 of the instant application, claim 9 of the U.S. Patent 11,333,223 B2 disclose, an orbital tensioner comprising: an annular base (“an annular base”); a ring journalled to the annular base on a ball bearing and having a ring axis of rotation (“a ring rotationally engaged with the annular base with a ball bearing, the ring having a cylindrical portion and a ring axis of rotation”); a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation (“a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation”); a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation (“a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation”); a second pulley journalled to the pivot arm (“a second pulley journalled to the pivot arm”); a torsion spring biasing the pivot arm in a first direction (“a torsion spring biasing the pivot arm in a first direction”); the ball bearing having a first race and a second race (“the ball bearing having…an inner race and an outer race”); the ring being fixed to the first race (“the cylindrical portion of the ring has an outer diameter smaller than the inner diameter of the ball bearing so as to be fixed to the inner race”); the annular base being fixed to the second race (“the annular base has an inner diameter larger than the outer diameter of the ball bearing so as to fixed to the outer race”); and a damping mechanism frictionally disposed between the ring and the annular base (“a damping mechanism frictionally disposed between the ring and the annular base”).

In regards to claims 4-5 and 7 of the instant application, claims 10 and 11 of the U.S. Patent 11,333,223 B2 disclose, the damping mechanism comprising a friction member and a spring that is formed as a wave spring (“the damping mechanism comprises a wave spring and a friction element” in claim 11); and the ball bearing being a double row bearing (“the ball bearing is a double row bearing” in claim 10).

In regards to claim 10 of the instant application, claims 1 and 2-3 of the U.S. Patent 11,333,223 B2 disclose, an orbital tensioner comprising: an annular base (“an annular base”); a ring rotationally engaged with the annular base via a ball bearing and having a ring axis of rotation (“a ring journalled to the annular base on a ball bearing, said ring having a cylindrical portion and a ring axis of rotation”); a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation (“a first pulley journalled to the ring, a first pulley axis of rotation offset from the ring axis of rotation”); a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation (“a pivot arm pivotally mounted to the ring, a pivot arm pivot axis offset from the ring axis of rotation”); a second pulley journalled to the pivot arm (“a second pulley journalled to the pivot arm”); a torsion spring biasing the pivot arm in a first direction (“a torsion spring biasing the pivot arm in a first direction”); the ball bearing having a first race and a second race (“the ball bearing having…an inner race and an outer race”); the ring being fixed to the first race (“the cylindrical portion of the ring has an outer diameter smaller than the inner diameter of the ball bearing so as to be fixed to the inner race” in claim 1; “the ball bearing is staked to the ring” in claim 2); the annular base being fixed to the second race (“the annular base has an inner diameter larger than the outer diameter of the ball bearing so as to fixed to the outer race”; “the ball bearing is staked to the annular base” in claim 3); and a damping mechanism frictionally disposed between the ring and the annular base (“a damping mechanism frictionally disposed between the ring and the annular base”).

In regards to claim 11 of the instant application, claim 6 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing being a double row bearing (“the ball bearing comprises a double row bearing”).

In regards to claim 14 of the instant application, claims 4 and 5 of the U.S. Patent 11,333,223 B2 disclose, the damping mechanism comprising a wave spring and a friction element (“the damping mechanism comprises a friction member and a spring” in claim 4; “the spring comprises a wave spring” in claim 5).

In regards to claim 10 of the instant application, claim 9 of the U.S. Patent 11,333,223 B2 disclose, an orbital tensioner comprising: an annular base (“an annular base”); a ring rotationally engage with the annular base via a ball bearing and having a ring axis of rotation (“a ring rotationally engaged with the annular base with a ball bearing, the ring having a cylindrical portion and a ring axis of rotation”); a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation (“a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation”); a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation (“a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation”); a second pulley journalled to the pivot arm (“a second pulley journalled to the pivot arm”); a torsion spring biasing the pivot arm in a first direction (“a torsion spring biasing the pivot arm in a first direction”); the ball bearing having a first race and a second race (“the ball bearing having…an inner race and an outer race”); the ring being stacked to the first race (“the cylindrical portion of the ring has an outer diameter smaller than the inner diameter of the ball bearing so as to be fixed to the inner race”); the annular base being stacked to the second race (“the annular base has an inner diameter larger than the outer diameter of the ball bearing so as to fixed to the outer race”); and a damping mechanism frictionally disposed between the ring and the annular base (“a damping mechanism frictionally disposed between the ring and the annular base”).

In regards to claims 11 and 14 of the instant application, claims 10 and 11 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing being a double row bearing (“the ball bearing is a double row bearing” in claim 10); and the damping mechanism comprising a wave spring and a friction element (“the damping mechanism comprises a wave spring and a friction element” in claim 11).

In regards to claims 12-13 of the instant application, claims 12 and 13 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing being a single row bearing (“the ball bearing is a single row bearing” in claim 12); wherein the single row bearing is a deep groove single row bearing (“the single row bearing is a deep groove single row bearing” in claim 13).

In regards to claim 15 of the instant application, claim 1 of the U.S. Patent 11,333,223 B2 disclose, an orbital tensioner comprising: a base (“an annular base”); a ring journalled together with the base on a ball bearing and having a ring axis of rotation (“a ring journalled to the annular base on a ball bearing, said ring having a cylindrical portion and a ring axis of rotation”); a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation (“a first pulley journalled to the ring, a first pulley axis of rotation offset from the ring axis of rotation”); a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation (“a pivot arm pivotally mounted to the ring, a pivot arm pivot axis offset from the ring axis of rotation”); a second pulley journalled to the pivot arm (“a second pulley journalled to the pivot arm”); a torsion spring biasing the pivot arm in a first direction (“a torsion spring biasing the pivot arm in a first direction”); and a damping mechanism frictionally disposed between the ring and the base (“a damping mechanism frictionally disposed between the ring and the annular base”).

In regards to claim 16 of the instant application, claims 6 and 7 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing comprising a sealed double row bearing (“the ball bearing comprises a double row bearing” in claim 6; “the ball bearing is a sealed bearing”).

In regards to claim 18 of the instant application, claims 4 and 5 of the U.S. Patent 11,333,223 B2 disclose, the damping mechanism comprising a wave spring and a friction element (“the damping mechanism comprises a friction member and a spring” in claim 4; “the spring comprises a wave spring” in claim 5).

In regards to claim 19 of the instant application, claims 2 and 3 of the U.S. Patent 11,333,223 B2 disclose, the base and the ring being staked to the ball bearing (“the ball bearing is staked to the ring” in claim 2; “the ball bearing is staked to the annular base” in claim 3).

In regards to claim 20 of the instant application, claim 8 of the U.S. Patent 11,333,223 B2 disclose, the orbital tensioner further comprising a removable pin that is engaged with the pivot arm and the base (“a removable pin engaged with the pivot arm and the base”).

In regards to claim 15 of the instant application, claim 9 of the U.S. Patent 11,333,223 B2 disclose, an orbital tensioner comprising: a base (“an annular base”); a ring journalled together with the base on a ball bearing and having a ring axis of rotation (“a ring rotationally engaged with the annular base with a ball bearing, the ring having a cylindrical portion and a ring axis of rotation”); a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation (“a first pulley journalled to the ring and having a first pulley axis of rotation that is offset from the ring axis of rotation”); a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation (“a pivot arm pivotally mounted to the ring and having a pivot arm pivot axis that is offset from the ring axis of rotation”); a second pulley journalled to the pivot arm (“a second pulley journalled to the pivot arm”); a torsion spring biasing the pivot arm in a first direction (“a torsion spring biasing the pivot arm in a first direction”); and a damping mechanism frictionally disposed between the ring and the base (“a damping mechanism frictionally disposed between the ring and the annular base”).

In regards to claim 16 of the instant application, claim 10 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing comprising a sealed double row bearing (“the ball bearing is a double row bearing”).

In regards to claim 17 of the instant application, claims 12 and 13 of the U.S. Patent 11,333,223 B2 disclose, the ball bearing comprising a sealed deep groove single row bearing (“the ball bearing is a single row bearing” in claim 12; “the single row bearing is a deep groove single row bearing” in claim 13).

In regards to claim 18 of the instant application, claims 10-11 of the U.S. Patent 11,333,223 B2 disclose, the damping mechanism comprising a wave spring and a friction element (“the damping mechanism comprises a wave spring and a friction element”).

In regards to claim 19 of the instant application, claim 9 of the U.S. Patent 11,333,223 B2 disclose, the base and the ring being staked to the ball bearing (“the ball bearing…an inner race and an outer race; wherein the cylindrical portion of the ring…fixed to the inner race; and wherein the annular base…fixed to the outer race”).

In regards to claim 20 of the instant application, claim 14 of the U.S. Patent 11,333,223 B2 disclose, the orbital tensioner further comprising a removable pin that is engaged with the pivot arm and the base (“a removable pin engaged with the pivot arm and the base”).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (U.S. PGPUB 2015/0308545A1 hereinafter referred to as “Harvey”), in view of Cariccia et al. (U.S. PGPUB 2017/0002902A1 hereinafter referred to as “Cariccia”).

In regards to claims 1 and 15, Harvey teach (Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21) an orbital tensioner (tensioner 100) comprising: an annular base (base 101); a ring (carrier 103) journalled to the annular base (base 101) on a bearing (bushing 116); said ring (carrier 103) having a ring axis of rotation (axis A-A); a first pulley (pulley 104) journalled to the ring (carrier 103); a first pulley axis of rotation (axis extending through the center of pulley 104) offset from the ring axis of rotation (axis A-A); a pivot arm (pivot arm 105) pivotally mounted to the ring (carrier 103); a pivot arm pivot axis (axis B-B) offset from the ring axis of rotation (axis A-A); a second pulley (pulley 106) journalled to the pivot arm (pivot arm 105); a torsion spring (torsion spring 110) biasing the pivot arm (pivot arm 105) in a first direction (direction towards the pulley 104); and a damping mechanism (damping mechanism 111, which includes the frictional material 114 and the arcuate spring-loaded body 115) frictionally disposed between the ring (carrier 103) and the annular base (base 101); wherein, the bearing (bushing 116) is engaged with the ring (carrier 103) and the annual base (base 101) (see also paragraphs 0038-0062). Yet, Harvey fail to teach the ring (carrier 103) being journalled to the annular base (base 101) through a ball bearing that has a first race fixed to the ring (carrier 103) and a second race fixed to the annular base (base 101).
Whereas, Cariccia teach (Figures 1-4) an orbital tensioner (tensioner 1) comprising: an annular base (pivot 7 of the fixed part 2); a ring (cylindrical connection portion 10 of the arm 3, which includes the outer wall 11 and the inner wall 12) journalled to the annular base (pivot 7 of the fixed part 2) on a ball bearing (rolling bearings 14 and 15); said ring (cylindrical connection portion 10 of the arm 3) having a ring axis of rotation (axis ‘A’); a first pulley (pulley 4) journalled to the ring (cylindrical connection portion 10 of the arm 3); and a first pulley axis of rotation (axis extending through the center of the pulley 4) offset from the ring axis of rotation (axis ‘A’); wherein, the ball bearing (rolling bearings 14 and 15) has a first race (outer race 17 of the rolling bearings 14 and 15) fixed to the ring (cylindrical connection portion 10 of the arm 3; paragraph 0022 disclose, the outer race 17 of both rolling bearings 14 and 15 being embedded on the inner wall 12 of the cylindrical connection portion 10), and a second race (inner race 16 of the rolling bearings 14 and 15) fixed to the annular base (pivot 7 of the fixed part 2; paragraph 0022 disclose, the inner race 16 of both rolling bearings 14 and 15 being embedded on the pivot 7 of the fixed part 2) (see also paragraphs 0017-0032). Cariccia additionally teach (Paragraphs 0022-0024, 0032, and 0038), by providing a wear-free component, such as a ball bearing (rolling bearings 14 and 15), between the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2), the tilting torque acting on the ring (cylindrical connection portion 10 of the arm 3) during operation of the orbital tensioner (tensioner 1) can be balanced; which will ensure proper/ prefect mounting aligned between the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2) throughout the operational lifespans of the orbital tensioner (tensioner 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the bushing type bearing in Harvey’s orbital tensioner with a ball bearing as suggested by Cariccia; and also to fix the first race of said ball bearing to the ring and to the fix the second race of said ball bearing the annual base, as further suggested in Cariccia reference. Positioning a wear-free bearing, such as a ball bearing, between the ring and the annular base will effectively facilitate low friction/ smooth movement of the ring relative to the annual base, while allowing the ring to be mounted on the annular base in a manner that will balance the tilting torque excreted on the ring during the operation of the orbital tensioner; thereby, ensuring the proper alignment between the ring and the annular base throughout the lifespan of the orbital tensioner.

In regards to claim 10, Harvey teach (Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21) an orbital tensioner (tensioner 100) comprising: an annular base (base 101); a ring (carrier 103) rotationally engaged with the annular base (base 101) via a bearing (bushing 116); said ring (carrier 103) having a ring axis of rotation (axis A-A); a first pulley (pulley 104) journalled to the ring (carrier 103) and having a first pulley axis of rotation (axis extending through the center of the pulley 104) that is offset from the ring axis of rotation (axis A-A); a pivot arm (pivot arm 105) pivotally mounted to the ring (carrier 103) and having a pivot arm pivot axis (axis B-B) that is offset from the ring axis of rotation (axis A-A); a second pulley (pulley 106) journalled to the pivot arm (pivot arm 105); a torsion spring (torsion spring 110) biasing the pivot arm (pivot arm 105) in a first direction (direction towards the pulley 104); and a damping mechanism (damping mechanism 111, which includes the frictional material 114 and the arcuate spring-loaded body 115) frictionally disposed between the ring (carrier 103) and the annular base (base 101); wherein, the bearing (bushing 116) is stacked to both the ring (carrier 103) and the annual base (base 101) (see also paragraphs 0038-0062). Yet, Walter fail to teach the ring (carrier 103) being journalled to the annular base (base 101) through a ball bearing that has a first race that is stacked to the ring (carrier 103) and a second race that is stacked to the annular base (base 101).
However, Cariccia teach (Figures 1-4) an orbital tensioner (tensioner 1) comprising: an annular base (pivot 7 of the fixed part 2); a ring (cylindrical connection portion 10 of the arm 3, which includes the outer wall 11 and the inner wall 12) rotationally engage with the annular base (pivot 7 of the fixed part 2) via a ball bearing (rolling bearings 14 and 15); said ring (cylindrical connection portion 10 of the arm 3) having a ring axis of rotation (axis ‘A’); a first pulley (pulley 4) journalled to the ring (cylindrical connection portion 10 of the arm 3) and having a first pulley axis of rotation (axis extending through the center of the pulley 4) that is offset from the ring axis of rotation (axis ‘A’); wherein, the ball bearing (rolling bearings 14 and 15) has a first race (outer race 17 of the rolling bearings 14 and 15) that is stacked to the ring (cylindrical connection portion 10 of the arm 3; paragraph 0022 disclose, the outer race 17 of both rolling bearings 14 and 15 being embedded on the inner wall 12 of the cylindrical connection portion 10), and a second race (inner race 16 of the rolling bearings 14 and 15) that is stacked to the annular base (pivot 7 of the fixed part 2; paragraph 0022 disclose, the inner race 16 of both rolling bearings 14 and 15 being embedded on the pivot 7 of the fixed part 2) (see also paragraphs 0017-0032). Cariccia additionally teach (Paragraphs 0022-0024, 0032, and 0038), by providing a wear-free component, such as a ball bearing (rolling bearings 14 and 15), between the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2), the tilting torque acting on the ring (cylindrical connection portion 10 of the arm 3) during operation of the orbital tensioner (tensioner 1) can be balanced; which will ensure proper/ prefect mounting aligned between the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2) throughout the operational lifespans of the orbital tensioner (tensioner 1).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the bushing type bearing in Harvey’s orbital tensioner with a ball bearing as suggested by Cariccia; and also to stack the first race of said ball bearing to the ring and to the stack the second race of said ball bearing the annual base, as further suggested in Cariccia reference. This modification would be advantageous for the reason set forth above in the claim 1 rejection statement. 

In regards to claims 2-3, 5-6, 11, 16, and 19, Harvey in view of Cariccia teach all intervening claim limitations as shown above. Harvey further teach (Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21), the bearing (bushing 116) being stacked to the ring (carrier 103) and the annular base (base 101). Yet, as noted above, the bearing (bushing 116) provided between the ring (carrier 103) and the annular base (base 101) in the orbital tensioner (tensioner 100) taught by Walter is not a ball bearing.
	Nevertheless, Cariccia does teach (Figures 1-4) an orbital tensioner (tensioner 1) comprising an annular base (pivot 7 of the fixed part 2), a ring (cylindrical connection portion 10 of the arm 3) journalled to the annular base (pivot 7 of the fixed part 2), and a ball bearing (rolling bearings 14 and 15) disposed between the annular base (pivot 7 of the fixed part 2) and the ring (cylindrical connection portion 10 of the arm 3); said ball bearing (rolling bearings 14 and 15) being stacked to the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2); said ball bearing (rolling bearings 14 and 15) being a double row bearing (figures 2-3 clearly illustrate, the combined structure of the rolling bearings 14 and 15 including two rows of balls/ rollers arranged between the inner race 16 and the outer race 17 of the rolling bearings 14 and 15); and said ball bearing (rolling bearings 14 and 15) being a sealed bearing (figures 2-3 clearly illustrate, both of the rolling bearings 14 and 15 being sealed ball bearings that includes an inner race 16 and an outer race 17).
Therefore, when the orbital tensioner taught by Harvey is modified using the teachings in Cariccia as detailed above in the corresponding rejection statements for claims 1, 10, and 15 (that is, when the ball bearing suggested by Cariccia is provided in place of the bushing type bearing used in Harvey’s orbital tensioner), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting improved orbital tensioner would comprise of an ball bearing that is stacked to both the ring and the annular base; wherein, said ball bearing is a sealed bearing that is configured as a double row bearing/ sealed double row bearing. Positioning such a ball bearing between the ring and the annular base of the orbital tensioner is advantageous for the reasons set forth above in the claim 1 rejection statement.

In regards to claim 9, Harvey in view of Cariccia teach all intervening claim limitations as shown above. Harvey further teach (Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21), the bearing (bushing 116) being provided between the annular base (base 101) and the ring (carrier 103) such that the ring (carrier 103) is positioned radially outward of said bearing (bushing 116) with respect to the ring axis of rotation (axis A-A), and such that the annular base (base 101) is positioned radially inward of said bearing (bushing 116) with respect to the ring axis of rotation (axis A-A). However, as noted above, the bearing (bushing 116) in the orbital tensioner (tensioner 100) taught by Walter is not a ball bearing that includes a first/ outer race and a second/ inner race.
On the contrary, Cariccia does teach (Figures 1-4) an orbital tensioner (tensioner 1) comprising an annular base (pivot 7 of the fixed part 2), a ring (cylindrical connection portion 10 of the arm 3) journalled to the annular base (pivot 7 of the fixed part 2), and a ball bearing (rolling bearings 14 and 15) disposed between the annular base (pivot 7 of the fixed part 2) and the ring (cylindrical connection portion 10 of the arm 3); the ball bearing (rolling bearings 14 and 15) having a first race (outer race 17 of the rolling bearings 14 and 15) fixed to the ring (cylindrical connection portion 10 of the arm 3) and a second race (inner race 16 of the rolling bearings 14 and 15) fixed to the annular base (pivot 7 of the fixed part 2); wherein, the first race (outer race 17 of the rolling bearings 14 and 15) is the outer race (as clearly illustrated in figure 2) of said ball bearing (rolling bearings 14 and 15).
Thus, when the orbital tensioner taught by Harvey is modified using the teachings in Cariccia as detailed above in the claim 1 rejection statement (that is, when the ball bearing suggested by Cariccia is provided in place of the bushing type bearing used in Harvey’s orbital tensioner), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting improved orbital tensioner would comprise of an ball bearing with a first/ outer race that is fixed to the ring (since the bearing engagement portion of the ring in the orbital tensioner disclosed in Harvey is locate at the radially outward side of the bearing) and a second/ inner race that is fixed to the annular base (since the bearing engagement portion of the annular base in the orbital tensioner disclosed in Harvey is locate at the radially inward side of the bearing). Positioning such a ball bearing between the ring and the annular base of the orbital tensioner is advantageous for the reasons set forth above in the claim 1 rejection statement.

In regards to claim 4, Harvey in view of Cariccia teach all intervening claim limitations as shown above. Harvey further teach (Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21), the damping mechanism (damping mechanism 111) comprising a friction member (frictional material 114) and a spring (arcuate spring-loaded body 115).

20.	In regards to claims 7, 14, and 18, Harvey in view of Cariccia teach all intervening claim limitations as shown above. Harvey further teach (Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21), the damping mechanism (damping mechanism 111) comprising a friction member/ element (frictional material 114) and a spring (arcuate spring-loaded body 115). Nevertheless, the spring (arcuate spring-loaded body 115) in the orbital tensioner (tensioner 100) illustrated in figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21 is not configured as a wave spring.
	While, Harvey teach (Figures 22-26) another embodiment of an orbital tensioner (tensioner illustrated in figures 22-26) comprising: an annular base (base 101); a ring (carrier 103) journalled to/ rotationally engaged with the annular base (base 101) on a bearing (bushing 1013) and having a ring axis of rotation (axis A-A); a first pulley (pulley 104) journalled to the ring (carrier 103) and having a first pulley axis of rotation (axis extending though the center of the pulley 104) that is offset from the ring axis of rotation (axis A-A); a pivot arm (pivot arm 1050) pivotally mounted to the ring (carrier 104) and having a pivot arm pivot axis (axis B-B) that is offset from the ring axis of rotation (axis A-A); a second pulley (pulley 106) journalled to the pivot arm (pivot arm 1050); and a damping mechanism (combined structure of the spring member 1010, the thrust member 1011, and the damping member 1012) frictionally disposed between the ring (carrier 103) and the annular base (base 101); wherein, said damping mechanism (combined structure of the spring member 1010, the thrust member 1011, and the damping member 1012) includes a friction member/ element (damping member 1012) and a spring (spring member 1010) that is configured as a wave spring (paragraph 0065 disclose, the spring member 1010 can comprise a spring washer or a Belleville spring) (see also paragraphs 0064-0069).
Hence, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the modified orbital tensioner taught by Harvey in view of Cariccia with the damping mechanism (which comprises a wave spring and a friction member/ element) in the orbital tensioner illustrated in Figures 22-26 of Harvey reference instead of the damping mechanism in the orbital tensioner illustrated in Figures 1, 4-5, 7, 9, 11, 13-15, 18, and 21 of Harvey reference; specifically because, both said damping mechanism are configured to accomplish the same function (that is to frictionally damp the rotational movement of the ring relative to the annular base). Furthermore, by using a damping mechanism that includes a wave spring design to efficiently press a ring-shaped friction member/ element against the ring will result in higher amount of frictional force being generated between the ring and the damping mechanism during the rotational movement of said ring about the annular base (especially compared to the frictional force applied by a damping mechanism that comprises arcuate spring and an arc-shape friction member/ element); which will more effectively dampen the rotational movement of the ring relative to the annular base.
		
Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Cariccia as applied to respective claims 10 and 15 above, and further in view of Hirai et al. (U.S. Patent 5,083,983 hereinafter referred to as “Hirai”).

In regards to claims 12-13 and 17, Harvey in view of Cariccia teach all intervening claim limitations as shown above. Where, the Orbital tensioner taught by Harvey can be modified using the teachings in Cariccia’s disclosure to provide an improved orbital tensioner comprising an annular base and a ring journalled to/ rotationally engaged with the annular base though a ball bearing. Yet, Harvey and Cariccia, either individually or in combination, fail to disclose or render obvious, the ball bearing in the resulting orbital tensioner being a sealed deep groove single row bearing (especially since the ball bearing taught by Cariccia has a sealed double row bearing configuration).
Hirai however does teach (Figures 1 and 3) an orbital tensioner (belt tensioning apparatus 136) comprising: an annular base (shaft 140 of the support plate 142); a ring (base 15/ tensioner arm base part 152 of the tensioner arm 138) journalled to/ rotationally engaged with the annular base (shaft 140 of the support plate 142) via a ball bearing (roller bearing 144); said ring (base 15/ tensioner arm base part 152 of the tensioner arm 138) having a ring axis of rotation (axis 148); a first pulley (idler pulley 50) journalled to the ring (base 15/ tensioner arm base part 152 of the tensioner arm 138); a first pulley axis of rotation (axis extending through the center of the idler pulley 50) offset from the ring axis of rotation (axis 148); a damping mechanism (frictional force developing member 146) frictionally disposed between the ring (base 15/ tensioner arm base part 152 of the tensioner arm 138) and the annular base (shaft 140 of the support plate 142); wherein, the ball bearing (roller bearing 144) has a first race (outer race of the roller bearing 144 that is in contact with the base 15/ tensioner arm base part 152 of the tensioner arm 138) stacked to the ring (base 15/ tensioner arm base part 152 of the tensioner arm 138), and a second race (outer race of the roller bearing 144 that is in contact with the shaft 140 of the support plate 142) stacked to the annular base (shaft 140 of the support plate 142); and wherein, the ball bearing (roller bearing 144) comprises a sealed deep groove single row bearing (as clearly illustrated in figure 3) (see also Col. 9, line 1-43).
Therefore, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further alter the improved orbital tensioner taught by Harvey and Cariccia using the additional teaching of Hirai in order to replace the sealed double row bearing in said modified orbital tensioner with a sealed deep groove single row bearing. Based on preferred design constraints and/ or to achieve optimal orbital tensioner performance characteristics (i.e. the ideal amount of dampening required to facilitated the desired rotational movement of the ring relative to the annular base), one of ordinary skill in the art could have easily conceived to stack a sealed deep groove single row bearing between the annual base and the ring instead of a sealed double row bearing; which would have result in an orbital tensioner of simpler construction.

Claims 1, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (U.S. PGPUB 2015/0345597A1), in view of Cariccia.

In regards to claims 1 and 15, Walter teach (Figures 1-5) an orbital tensioner (orbital tensioner 10) comprising: an annular base (base 12); a ring (ring 14) journalled to the annular base (base 12) on a bearing (axially extending portions 41 of second ring bushing 28) configured to provide desired amount of damping to the movement of the ring (ring 14) relative to the annular base (base 12); said ring (ring 14) having a ring axis of rotation (ring axis ‘AR’); a first pulley (second tensioner pulley 20) journalled to the ring (ring 14); a first pulley axis of rotation (second pulley axis ‘Ap2’) offset from the ring axis of rotation (ring axis ‘AR’); a pivot arm (tensioner arm 16) pivotally mounted to the ring (ring 14); a pivot arm pivot axis (arm pivot axis ‘AA’) offset from the ring axis of rotation (ring axis ‘AR’); a second pulley (first tensioner pulley 18) journalled to the pivot arm (tensioner arm 16); and a torsion spring (biasing member 52) biasing the pivot arm (tensioner arm 16) in a first direction (free arm direction towards a first span 914d of the endless drive member 914); wherein, a damping mechanism (radially extending portions 40 of the second ring bushing 28) is frictionally disposed between the ring (ring 14) and the annular base (base 12); the bearing (axially extending portions 41 of second ring bushing 28) is engaged with the ring (ring 14) and the annual base (base 12).Yet, Walter fail to teach the ring (ring 14) being journalled to the annular base (base 12) through a ball bearing that has a first race fixed to the ring (ring 14) and a second race fixed to the annular base (base 12).
Where, Cariccia teach (Figures 1-4) an orbital tensioner (tensioner 1) comprising: an annular base (pivot 7 of the fixed part 2); a ring (cylindrical connection portion 10 of the arm 3, which includes the outer wall 11 and the inner wall 12) journalled to the annular base (pivot 7 of the fixed part 2) on a ball bearing (rolling bearings 14 and 15); said ring (cylindrical connection portion 10 of the arm 3) having a ring axis of rotation (axis ‘A’); a first pulley (pulley 4) journalled to the ring (cylindrical connection portion 10 of the arm 3); a first pulley axis of rotation (axis extending through the center of the pulley 4) offset from the ring axis of rotation (axis ‘A’); and the ball bearing (rolling bearings 14 and 15) having a first race (outer race 17 of the rolling bearings 14 and 15) that is fixed to the ring (cylindrical connection portion 10 of the arm 3; paragraph 0022 disclose, the outer race 17 of both rolling bearings 14 and 15 being embedded on the inner wall 12 of the cylindrical connection portion 10), and a second race (inner race 16 of the rolling bearings 14 and 15) that is fixed to the annular base (pivot 7 of the fixed part 2; paragraph 0022 disclose, the inner race 16 of both rolling bearings 14 and 15 being embedded on the pivot 7 of the fixed part 2) (see also paragraphs 0017-0032). Cariccia additionally teach (Paragraphs 0022-0024, 0032, and 0038), by providing a wear-free component, such as a ball bearing (rolling bearings 14 and 15), between the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2), the tilting torque acting on the ring (cylindrical connection portion 10 of the arm 3) during operation of the orbital tensioner (tensioner 1) can be balanced; which will ensure proper/ prefect mounting aligned between the ring (cylindrical connection portion 10 of the arm 3) and the annular base (pivot 7 of the fixed part 2) throughout the operational lifespans of the orbital tensioner (tensioner 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the bushing type bearing in Walter’s orbital tensioner with a ball bearing as suggested by Cariccia; and also to fix the first race of said ball bearing to the ring and to the fix the second race of said ball bearing the annual base, as further suggested in Cariccia reference. Positioning a wear-free bearing, such as a ball bearing, between the ring and the annular base will effectively facilitate low friction/ smooth movement of the ring relative to the annual base (especially since Walter specifically disclose that the busing type bearing/ axially extending portions 41 of second ring bushing 28 is provided between the ring/ ring 14 and the annular base/ base 12 to apply a preferred amount of damping force to movement of said ring/ ring 14 relative to said annular base/ base 12), while allowing the ring to be mounted on the annular base in a manner that will balance the tilting torque excreted on the ring during the operation of the orbital tensioner; thereby, ensuring the proper alignment between the ring and the annular base throughout the lifespan of the orbital tensioner.

In regards to claim 8, Walter in view of Cariccia teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5), the bearing (axially extending portions 41 of second ring bushing 28) being provided between the annular base (base 12) and the ring (ring 14) such that the ring (ring 14) is positioned radially inward of said bearing (axially extending portions 41 of second ring bushing 28) with respect to the ring axis of rotation (ring axis ‘AR’), and such that the annular base (base 12) is positioned radially outward of said bearing (axially extending portions 41 of second ring bushing 28) with respect to the ring axis of rotation (ring axis ‘AR’) (paragraph 0036 disclose, the axially extending portions 41 acting between the radially outer face 42 of the ring 14 and the radially inner ring-receiving wall 44 of the base 12). As noted above however, the bearing (axially extending portions 41 of second ring bushing 28) in the orbital tensioner (orbital tensioner 10) taught by Walter is not a ball bearing that includes a first/ inner race and a second/ outer race.
Nonetheless, Cariccia does teach (Figures 1-4) an orbital tensioner (tensioner 1) comprising an annular base (pivot 7 of the fixed part 2), a ring (cylindrical connection portion 10 of the arm 3) journalled to the annular base (pivot 7 of the fixed part 2), and a ball bearing (rolling bearings 14 and 15) disposed between the annular base (pivot 7 of the fixed part 2) and the ring (cylindrical connection portion 10 of the arm 3); wherein, the ball bearing (rolling bearings 14 and 15) has a first race (outer race 17 of the rolling bearings 14 and 15) fixed to the ring (cylindrical connection portion 10 of the arm 3) and a second race (inner race 16 of the rolling bearings 14 and 15) fixed to the annular base (pivot 7 of the fixed part 2).
Thus, when the orbital tensioner taught by Walter is modified using the teachings in Cariccia as detailed above in the claim 1 rejection statement (that is, when the ball bearing suggested by Cariccia is provided in place of the bushing type bearing used in Walter’s orbital tensioner), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting improved orbital tensioner would comprise of an ball bearing with a first/ inner race that is fixed to the ring (since the bearing engagement portion of the ring in the orbital tensioner disclosed in Walter is locate at the radially inward side of the bearing) and a second/ outer race that is fixed to the annular base (since the bearing engagement portion of the annular base in the orbital tensioner disclosed in Walter is locate at the radially outward side of the bearing). Positioning such a ball bearing between the ring and the annular base of the orbital tensioner is advantageous for the reasons set forth above in the claim 1 rejection statement.

In regards to claim 20, Walter in view of Cariccia teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5), the orbital tensioner (orbital tensioner 10) additionally includes a removable pin (installation pin 92) that is engaged with the pivot arm (tensioner arm 16) and the annular base (base 12) (see also paragraphs 0021-0043).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654